USCA4 Appeal: 21-1049      Doc: 24         Filed: 01/26/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1049


        NOZIMJON KHOLMURODOV,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: November 23, 2021                                      Decided: January 26, 2022


        Before GREGORY, Chief Judge, and WYNN and RUSHING, Circuit Judges.


        Petition denied in part and dismissed in part by unpublished per curiam opinion.


        Allison N. Grosz, BIBICHEFF & ASSOCIATES, P.C., Brooklyn, New York, for
        Petitioner. Brian Boynton, Acting Assistant Attorney General, Anthony C. Payne,
        Assistant Director, Jennifer A. Bowen, Office of Immigration Litigation, UNITED
        STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1049       Doc: 24         Filed: 01/26/2022      Pg: 2 of 3




        PER CURIAM:

               Nozimjon Kholmurodov, a native and citizen of Uzbekistan, petitions for review of

        an order of the Board of Immigration Appeals dismissing Kholmurodov’s appeal from the

        immigration judge’s denial of his applications for asylum, withholding of removal, and

        protection under the Convention Against Torture (CAT). We deny the petition for review

        in part and dismiss it in part.

               We have the reviewed the arguments that Kholmurodov presses on appeal in light

        of the administrative record, including the transcript of Kholmurodov’s merits hearing and

        the supporting evidence, and the relevant legal authorities. We conclude that the record

        evidence does not compel a ruling contrary to any of the administrative factual findings,

        see 8 U.S.C. § 1252(b)(4)(B)—including the adverse credibility finding *—and that

        substantial evidence supports the denial of all forms of relief in this case, see INS v. Elias-

        Zacarias, 502 U.S. 478, 481 (1992).

               Specifically, the Board confirmed the evidentiary inconsistencies identified by the

        immigration judge and held, based on the totality of the circumstances, that there was no

        clear error in the immigration judge’s adverse credibility ruling.             See 8 U.S.C.

        § 1158(b)(1)(B)(iii); 8 C.F.R. § 1003.1(d)(3)(i) (2021). Our review of the record confirms

        that substantial evidence supports this determination.        See Ilunga, 777 F.3d at 207

        (explaining that “omissions, inconsistent statements, contradictory evidence, and


               *
                We review credibility determinations for substantial evidence, affording broad—
        though not unlimited—deference to the agency’s credibility findings. Ilunga v. Holder,
        777 F.3d 199, 206 (4th Cir. 2015); Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).

                                                      2
USCA4 Appeal: 21-1049         Doc: 24      Filed: 01/26/2022     Pg: 3 of 3




        inherently improbable testimony are appropriate bases for making an adverse credibility

        determination” (internal quotation marks omitted)). To the extent that Kholmurodov

        separately challenges the denial of protection under the CAT, we discern no legal error in

        the adjudication of that application and, again, find that substantial evidence supports the

        agency’s factual rulings pertaining to it. Rodriguez-Arias v. Whitaker, 915 F.3d 968, 972

        (4th Cir. 2019) (providing standard of review for denial of CAT relief).

               Accordingly, we deny the petition for review in part for the reasons stated by the

        Board. In re Kholmurodov (B.I.A. Dec. 15, 2020). We dismiss the petition as to

        Kholmurodov’s claim that the immigration judge conducted his hearing in a manner that

        violated Kholmurodov’s right to due process on the ground that Kholmurodov failed to

        exhaust his administrative remedies before the Board. See 8 U.S.C. § 1252(d)(1); Cabrera

        v. Barr, 930 F.3d 627, 631 (4th Cir. 2019) (“[A]rguments that a petitioner did not raise in

        the [Board] proceedings have not been exhausted and [we] lack[ ] jurisdiction to consider

        them.”). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                    PETITION DENIED IN PART,
                                                                           DISMISSED IN PART




                                                     3